Title: To George Washington from James McHenry, 18 June 1799
From: McHenry, James
To: Washington, George



Dear Sir
Philad[elphia] 18 June 1799

I have recd your packet of the 6th and letter of the 7th of June inst. This is intended chiefly to acknowledge the circumstance.
Mr Frances being Purveyor I have employed him to procure the articles mentioned in your letter. I have also seen Mr McAlpin, who informed me, that, tho’ some Spring Ships had arrived, he has not been able to obtain the gold thread; and that he had apprehensions he should fail; but would use every endeavour to get it. I shall send the stars at least.
I beleive the trade with S. Domingo will be opened: but as carrying it on with safety, and keeping the Islanders in a situation, least likely to renew depredations, is so closely connected with a participation in it by Great Britain, it is not considered expedient to open it, till an arrangement to that effect can take place between Touissaint and Gen. Maitland.
I shall not overlook Mr Lewis. Yours affectionately

James McHenry

